879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Don Allison BLOUNT, Petitioner-Appellant,v.Michael E. BUMGARNER;  Attorney General of the State ofNorth Carolina, Respondents-Appellees.
No. 89-6574.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 9, 1989.Decided:  July 17, 1989.

Don Allison Blount, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Don Allison Blount seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Blount v. Bumgarner, C/A No. 88-37-HC (E.D.N.C. Mar. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 In his informal brief filed in this appeal Blount alleges for the first time that he believed the plea agreement called for an eight-year sentence, and alleges that his trial counsel was ineffective for misleading him.  These claims have never been presented to the district court in the first instance after exhaustion of state remedies pursuant to 28 U.S.C. Sec. 2254(b).  Consequently, we have not considered them in this appeal